Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 26, 2015

                                           No. 04-15-00098-CV

                                 EX PARTE Armando HERNANDEZ

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


        On February 26, 2015, Armando Hernandez filed a petition for writ of habeas corpus.
This court ordered that Hernandez be released from the custody of the Bexar County Sheriff
INSTANTER upon payment of a cash bond in the amount of $1,000.00, pending final
disposition of the petition for writ of habeas corpus in this court. On February 26, 2015,
Hernandez complied with this court’s order and paid a cash bond in the amount of $1,000.00 to
this court. Therefore, this court orders that Hernandez be released from the custody of the Bexar
County Sheriff INSTANTER.

           It is so ORDERED on February 26, 2015.


                                                            PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




           1
           This proceeding arises out of Cause No. 2014-CI-17077, styled Armando Hernandez and Nancy
Hernandez v. Mario Saldivar, Fernando Saldivar, Jorge Calderon and Jorge Saldivar, pending in the 150th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.